Order entered December 21, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00833-CV

 IN RE PATRICIA STEPHENS, INDIVIDUALLY AND AS TRUSTEE OF
 THE WALTER H. STEPHENS TRUST, THE SSH TRUST, THE SUTTON
  ELIZABETH STEPHENS TRUST, THE HEATHER LOVE STEPHENS
    IRREVOCABLE TRUST, AND PATCO ENERGY, LTD., Relators

          Original Proceeding from the 160th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-03406

                                    ORDER
                 Before Justices Osborne, Reichek, and Browning

      Before the Court is relators’ September 17, 2020 petition for writ of

mandamus in which they challenge the trial court’s order denying their motion to

transfer venue. The Court requests that real parties in interest and respondent file a

response, if any, to the petition for writ of mandamus by January 8, 2021.


                                              /s/   LESLIE OSBORNE
                                                    JUSTICE